PER CURIAM.
Without oral argument, this court has thoroughly reviewed the record on appeal and the briefs submitted by the respective parties to this cause and fail to find wherein the trial court has departed from the essential requirements of the law or has denied the appellant due process.
The authority of the court to revoke probation and to impose sentence is statutory. See § 948.06, Fla.Stat., F.S.A. The record fails to disclose any departure from the requirements of the statute.
The judgment appealed should be and is hereby affirmed.
Affirmed.